         Case 5:19-cv-00278-BSM Document 13 Filed 06/17/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

ERIC JOHNSON                                                                PETITIONER
ADC #132362

v.                           CASE NO. 5:19-CV-00278-BSM

DEXTER PAYNE                                                                RESPONDENT


                                            ORDER

       After de novo review of the record, including Eric Johnson’s objections, United States

Magistrate Judge Jerome Kearney’s recommended disposition [Doc. No.11] is adopted,

Johnson’s petition for writ of habeas corpus [Doc. No. 2] is dismissed with prejudice, and

a certificate of appealability is denied.

       IT IS SO ORDERED this 17th day of June, 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
